Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20     PageID.524    Page 1 of 25




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

          DEQWANNA HUGHES
          O.B.O. D.H., A MINOR,

                 Plaintiff,
                                                   Case No. 18-cv-14045
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
      NANCY A. BERRYHILL, ACTING
       COMMISSIONER OF SOCIAL
              SECURITY,

               Defendant.
    ______________________________/
      OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
      SUMMARY JUDGMENT [#17] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [#23]

       Plaintiff Deqwanna Hughes, on behalf of D.H., a minor, (“Plaintiff”) brings

this action pursuant to 42 U.S.C. § 405(g) challenging the final decision of the

Administrative Law Judge (“ALJ”) denying her application for Supplemental

Security Income (“SSI”) under Title XVI of the Social Security Act (the “Act”).

       Presently before the Court are cross motions for summary judgment.1 See

ECF Nos. 17, 23. Plaintiff filed her Motion for Summary Judgment on September

20, 2019. ECF No. 17. Defendant filed a separate Motion for Summary Judgment



1
 On January 27, 2020, this Court rescinded the previous Order of Reference. See
ECF No. 24.
                                        1
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.525   Page 2 of 25




on December 23, 2019. ECF No. 23. For the reasons that follow, the Court will

DENY Plaintiff’s Motion for Summary Judgment [#17], GRANT Defendant’s

Motion for Summary Judgment [#23], and AFFIRM the ALJ’s decision.

   I.      BACKGROUND

        A. Relevant Facts and Procedural History

        D.H. is currently 13 years old. ECF No. 12-2, PageID.55. At the time of her

hearing, Plaintiff claimed that D.H. has experienced “problems with comprehension

and ability to retain learned material” since the age of 5 years and 10 months. ECF

No. 17, PageID.437. D.H. has not engaged in substantial gainful activity since July

28, 2016. ECF No. 12-2, PageID.55. At the time of her hearing, D.H. was in fourth

grade. ECF No. 17, PageID.436. She previously repeated the second grade. Id.;

see also ECF No. 17, PageID.439.

        On the Disability Report, which was completed by Plaintiff, D.H. has hearing

loss in her right ear and asthma. ECF No. 12-6, PageID.291. Plaintiff claims that

D.H.’s disability began March 21, 2013. Id. However, Plaintiff states that “during

the course of developing this case, and pursuant to the results of a psychological

evaluation, an additional impairment has been documented, i.e., an ‘intellectual

disability.’” ECF No. 17, PageID.436. In its decision, the ALJ determined that D.H.

has the following severe impairments: right ear hearing loss, asthma, receptive

language delay, and intellectual disorder. ECF No. 12-2, PageID.56.


                                          2
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.526   Page 3 of 25




      On July 28, 2016, Plaintiff filed an application for SSI on behalf of D.H. ECF

No. 17, PageID.436. On October 27, 2016, the Commissioner initially denied this

claim. ECF No. 23, PageID.498. Plaintiff then filed a written request for a hearing,

which occurred on November 2, 2017 before ALJ Jeanne M. VanderHeide in

Detroit, Michigan. Id. A supplement hearing, with testimony from medical expert

James F. Wargel Ph.D., was held on January 16, 2018. Id.

      On March 14, 2018, the ALJ issued a decision, finding that D.H. was not

disabled within the meaning of the Act from July 28, 2016 through the date of the

decision. See ECF No. 12-2. The Appeals Council denied Plaintiff’s request for

review on October 26, 2018. ECF No. 12-2, PageID.36. Plaintiff now seeks review

of the ALJ’s decision by this Court.

      B. The ALJ’s Decision

      In making her determination, the ALJ utilized the regulatory three-step

sequential evaluation process to determine whether D.H. is disabled. 20 CFR

§ 416.924(a)-(d). The first step requires the ALJ to determine whether a child is

engaged in any substantial gainful activity. 20 C.F.R. § 416.924(b). At the second

step, the ALJ determines whether the child has a medically severe impairment or

combination of impairments. 20 C.F.R. § 416.924(c). The third step requires the

ALJ to determine whether the child’s impairment(s) meets, medically equals, or

functionally equals the criteria of any impairment listed at 20 C.F.R. Part 404,


                                         3
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.527    Page 4 of 25




Subpart P, Appendix 1. 20 C.F.R. § 416.924(d). If a child’s impairment, or

combination of impairments, medically meets or equals a listed impairment, the

child will be found to be disabled. 20 C.F.R. § 416.926. ECF No. 12-2, PageID.55.

      At step one, the ALJ determined that D.H. did not engage in substantial

gainful activity since July 28, 2016, which was her application date. ECF No. 12-2,

PageID.55.    At step two, the ALJ found that D.H. had the following severe

impairments: right ear hearing loss, asthma, receptive language delay, and

intellectual disorder. Id. at PageID.56. Despite this finding at step two, the ALJ

concluded at step three that D.H. “does not have an impairment or combination of

impartments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.924, 416.925

and 416.926).” Id. In her explanation, the ALJ determined that D.H. did not have

the following listed impairments: 102.10 (hearing loss not treated with cochlear

implantation); 103.03 (asthma); 111.09 (communication impairment); and 112.05

(intellectual disability). Id. at PageID.56–58.

      The ALJ elaborated on her conclusion that D.H. does not meet listing 112.05,

even accepting her full-scale IQ of 60. Id. at PageID.56–58. The ALJ explained

that there was “no evidence in the record indicating significant deficits in adaptive

functioning.” Id. at PageID.57. The ALJ went on to explain that:




                                          4
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.528     Page 5 of 25




         The record establishes the claimant has a wide range of age
         appropriate function. The claimant reported she has a best friend
         and likes to play jump rope. (Claimant Testimony). Dequanna
         Hughes, the claimant’s mother, testified at the hearing as a witness
         on the claimant’s behalf. Ms. Hughes report the claimant can
         answer the phone, understand oral instructions, express her own
         opinions, perform single step instructions and write letters. She
         likes to play outside with her brothers and cousins, run jump, and
         use scissors. She reported the claimant has friends and makes
         friends easily. She has had a best friend for 5 years. She cooperates
         with her parents and other adults. She can follow class rules and ask
         for permission. She can brush her teeth, bathe on her own, and eat
         a snack on her own. (Witness Testimony, Ex. B7E). A January 2017
         IEP report noted that the claimant was cooperative and participated
         in class and completed assignments. The examiner noted the
         claimant was making good progress in school and could stay on task.
         (EX. B18E/2-14). There is no evidence in the record establishing
         significant deficits in adaptive functions; as such, the claimant does
         not meet listing 112.05 even with a valid IQ Score of 60.

Id. at PageID.57–58.

      Moreover, the ALJ determined that D.H.’s impairments did not functionally

equal the severity of the Listings. Id. at PageID.58. Specifically, the ALJ found: a

marked limitation for “acquiring and using information” (20 C.F.R. 416.926a(g));

less than marked limitations for “attending and completing tasks” (20 C.F.R.

416.926a(h)), “interacting and relating with others” (20 C.F.R. 416.926a(i)), “caring

for oneself” (20 C.F.R. 416.926a(k)), and “health and physical well-being” (20

C.F.R. 416.929a(l)); and no limitation in “moving about and manipulating objects”

(20 C.F.R. 416.926a(j)). As a result, the ALJ concluded that D.H. was not disabled




                                          5
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.529     Page 6 of 25




within the meaning of the Act from July 28, 2016, the date the application was filed,

through March 14, 2018, the date of the decision. Id. at PageID.65.

   II.      STANDARD OF REVIEW

         This Court has authority to review the Commissioner’s final administrative

decisions on disability benefits pursuant to 42 U.S.C. § 405(g). This Court has the

power “to enter . . . a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). However, the Court must “affirm the

Commissioner’s conclusions absent a determination that the Commissioner has

failed to apply the correct legal standard or has made findings of fact unsupported

by substantial evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d

591, 595 (6th Cir. 2005) (internal citations omitted). Substantial evidence is “more

than a scintilla of evidence but less than a preponderance; it is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (internal quotations omitted).

In deciding whether substantial evidence supports the ALJ’s decision, the court does

“not try the case de novo, resolve conflicts in evidence or decide questions of

credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

         Review is limited in that this Court may only evaluate evidence in the record

when determining whether or not the ALJ’s opinion was supported by substantial


                                           6
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20        PageID.530    Page 7 of 25




evidence. Bass, 499 F.3d at 512–13. If the Commissioner’s decision is supported

by substantial evidence, “it must be affirmed even if the reviewing court would

decide the matter differently and even if substantial evidence also supports the

opposite conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286

(6th Cir. 1994) (internal citations omitted).

   III.   ANALYSIS

      In her Motion for Summary Judgment, Plaintiff argues that the ALJ erred in

determining that D.H. (1) did not meet and/or at least equal a listed impairment in

Appendix 1, Subpart P, Regulations No. 4, ECF No. 17, PageID.445, and (2) does

not have an impairment or combination of impairments that functionally equals any

of the listings, ECF. No. 17, PageID.457. Defendant maintains that the ALJ properly

found at step two that D.H. had severe impairments. ECF No. 23, PageID.505. It

argues, however, that substantial evidence supports the ALJ’s findings that D.H. was

not disabled under the requisite three-step sequential evaluation process for an

individual under the age of eighteen. Id. at PageID.504.

      In the third step of the sequential evaluation process, it is the claimant’s

burden to bring forth evidence to establish that her impairment meets or is medically

equivalent to a listed impairment. Evans v. Sec’y of Health & Hum. Servs., 820 F.2d

161, 164 (6th Cir. 1987). To meet the requirements of a listed impairment, a plaintiff

bears the burden of proof that all parts of a Listing’s criteria are met. See Sullivan


                                           7
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.531     Page 8 of 25




v. Zebley, 493 U.S. 521, 530–32 (1990); Elam ex rel. Golay v. Comm’r of Soc. Sec.,

348 F.3d 124, 125 (6th Cir. 2003) (citation omitted). An impairment that manifests

only some of the criteria in a Listing, “no matter how severely, does not qualify.”

Zebley, 493 U.S. at 530. Indeed, “[i]f all the requirements of the listing are not

present, [the plaintiff] does not satisfy that listing.” Berry v. Commissioner, 34 F.

App’x 202, 203 (6th Cir. 2002).

      The Court will address each of Plaintiff’s two arguments in turn.

      A. The ALJ Properly Determined That D.H. Does Not Have an
         Impairment Or Combination Of Impairments That Meets or
         Medically Equals the Listings

      The ALJ determined that D.H.’s impairments did not meet or medically equal

any Listings. ECF No. 12-2, PageID.56. Specifically, the ALJ concluded that D.H’s

impairments did not meet or medically equal Listings 102.10 (hearing loss not

treated with cochlear implantation); 103.03 (asthma); 111.09 (communication

impairment); and 112.05 (intellectual disability). Id. at PageID.56–58. In her

present Motion, Plaintiff exclusively argues that the ALJ lacked substantial evidence

for finding that D.H.’s impairments did not meet or medically equal Listing 112.05.

ECF No. 17, PageID.446. She does not challenge the ALJ’s findings as to the other

Listings.

      Listing 112.05 provides as follows:

      112.05 Intellectual disorder (see 112.00B4), for children age 3 to
      attainment of age 18, satisfied by A or B:

                                          8
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.532     Page 9 of 25




            A. Satisfied by 1 and 2 (see 112.00H):
                  1. Significantly subaverage general intellectual
                  functioning evident in your cognitive inability to function
                  at a level required to participate in standardized testing of
                  intellectual functioning; and

                   2. Significant deficits in adaptive functioning currently
                   manifested by your dependence upon others for personal
                   needs (for example, toileting, eating, dressing, or
                   bathing) in excess of age-appropriate dependence.

      OR

            B. Satisfied by 1 and 2 (see 112.00H):
                  1. Significantly subaverage general intellectual
                  functioning evidenced by a or b:
                         a. A full scale (or comparable) IQ score of 70 or
                         below on an individually administered
                         standardized test of general intelligence; or
                         b. A full scale (or comparable) IQ score of 71-75
                         accompanied by a verbal or performance IQ score
                         (or comparable part score) of 70 or below on an
                         individually administered standardized test of
                         general intelligence; and

                   2. Significant deficits in adaptive functioning currently
                   manifested by extreme limitation of one, or marked
                   limitation of two, of the following areas of mental
                   functioning:
                          a. Understand, remember, or apply information
                          (see 112.00E1); or
                          b. Interact with others (see 112.00E2); or
                          c. Concentrate, persist, or maintain pace (see
                          112.00E3); or
                          d. Adapt or manage oneself (see 112.00E4).

20 C.F.R. Part 404, Subpart P, Appendix 1, § 112.05 (effective March 27, 2017).

The ALJ concluded that D.H. did not meet Listing 112.05 because the validity of the

                                         9
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.533     Page 10 of 25




 October 2017 testing, which demonstrated a full-scale IQ score of 60, was disputed

 by a medical expert at the January 2018 supplemental hearing. ECF No. 12-2,

 PageID.57. Further, the ALJ determined that D.H. did not meet Listing 112.05 even

 accepting the full-scale IQ of 60 as a valid score because there was “no evidence in

 the record indicating significant deficits in adaptive functioning.” Id.

               1. Medical Expert’s Testimony

       Plaintiff first disputes the ALJ’s reliance on Dr. James Wargel’s allegedly

 “flawed” testimony at the January 2018 supplemental hearing, which questioned the

 validity of the full-scale IQ of 60. ECF No. 17, PageID.454. Specifically, Plaintiff

 avers that Dr. Wargel testified “without evidence to support his opinion.” Id. at

 PageID.447.

       At the January 2018 supplemental hearing, Dr. Wargel testified that D.H.’s

 intellectual testing in October 2017 was not valid because there was evidence that

 D.H. had difficulties hearing and processing during the testing which was not

 accounted for during the examination. ECF No. 12-2, PageID.85; see also ECF No.

 12-2, PageID.57.     He explained that “it would be premature to come to the

 conclusion that [D.H.] qualifies as a person with intellectual disability in part

 because other areas of her functioning are so appropriate, and in part because we

 have a more parsimonious explanation for some for the learning issues and then of

 course part of the pattern of scores.” ECF No. 12-2, PageID.85–86.


                                           10
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20        PageID.534   Page 11 of 25




       In her present Motion, Plaintiff argues that Dr. Wargel’s testimony did not

 address prior testing, which showed that D.H. was performing at a first-grade level

 in math and reading while she was in fourth grade. Moreover, Plaintiff asserts that

 Dr. Wargel failed to address the fact that D.H. was “held back in second grade, which

 is consistent with the cognitive assessment.” ECF No. 17, PageID.448. Plaintiff

 highlights D.H.’s Math and Reading scores from October 2017 according to the

 Northwest Evaluation Association’s (“NWEA”) Measures of Academic Progress

 (“MAP”) test. Id. at PageID.452–53. D.H.’s teacher noted a Reading level of 165

 on the Rasch UnIT (“RIT”) MAP and a Math level of 169 on the RIT MAP. ECF

 No. 12-6, PageID.341. Plaintiff emphasizes that D.H.’s Reading level is “one point

 higher than the first grade level and her Math level places her into the first grade

 level. ECF No. 17, PageID.452–53. She argues that Dr. Wargel did not address

 these “academic problems.” Id. at PageID.454.

       In its Response, Defendant points out that Dr. Wargel acknowledged D.H.’s

 test scores; however, he opined that these scores were inconsistent with other

 information in the record, including a teacher report and previous speech and

 language therapy test scores. ECF No. 23, PageID.508–09; see also ECF No. 12-2,

 PageID.85–87. The referenced teacher report from October 2017 indicated that D.H.

 had a higher level of functioning than someone with an intellectual disability. ECF

 No. 12-6, PageID.342. Specifically, D.H.’s teacher noted that Plaintiff either had


                                          11
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20       PageID.535    Page 12 of 25




 “no problem” or “a slight problem” with various tasks, including comprehending

 oral instructions (“a slight problem”); reading and comprehending written material

 (“a slight problem”); comprehending and doing math problems (“a slight problem”);

 understanding and participating in class discussions (“no problem”); providing

 organized oral explanations and adequate descriptions (“no problem”); and recalling

 and applying previously learned material (“a slight problem.”). Id. Moreover,

 D.H.’s teacher explained that she is “independent in completing assignments[.]” Id.

       Defendant also points out that Dr. Wargel testified about his concerns with

 the accuracy of the October 2017 testing in light of D.H.’s previous speech and

 language therapy test scores. ECF No. 23, PageID.509. At the January 2018

 supplemental hearing, Dr. Wargel noted that D.H.’s speech and language scores

 were in the “low 80s,” which is “below the average range or right at the end of the

 low average range.” ECF No. 12-2, PageID.84. He also testified that D.H. seemed

 “to be making some progress.” Id. Defendant further highlights that in the portion

 of the clinical testing where elements of a “cognitive impairment” or “specific

 learning disability” could have been noted in the report, they were not. See ECF No.

 12-7, PageID.386. Instead, only D.H.’s hearing impairment was denoted in the

 report. See id.

       The Court takes notice of Ms. Kristine Vichinsky’s and Dr. Franklin Sollars’

 joint statement in response to Dr. Wargel’s expert testimony. ECF No. 12-7,


                                          12
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.536    Page 13 of 25




 PageID.410–17. Ms. Vichinsky, who administered the IQ test, asserted that she

 accommodated D.H.’s hearing loss and she made D.H. comfortable during the

 testing. ECF No. 12-7, PageID.412. She stated:

       I did adjust during the testing to accommodate for the child’s hearing
       issue. During the testing, I sat on her left side and gave directions for
       each subtest, to accommodate for the fact that her left ear has no hearing
       issues. Doing so had no impact on the validity of the test scores. Also,
       to state that I did not try to make the child comfortable during the testing
       based on her saying “are we done yet,” is quite far-fetched. Before I
       even start testing, I always make sure to build a rapport with my
       client, especially with children as this is an important factor to keep the
       child motivated and interested during testing. In my experience in
       testing, most children do not enjoy doing testing for 2-5 hours of their
       day. … It is quite normal for a child to ask, “are we done yet,” especially
       during a task that is considered, by most standards boring and not fun. I
       came to the observational conclusion that it was not the lack of a
       rapport between the examiner and [D.H.] that was an issue. It was
       her current intellectual and adaptive functioning that is the issue.

 Id. The ALJ denoted this joint statement in her opinion. The ALJ acknowledged

 that “Ms. Vichinsky opined the October 2017 evaluation was a valid assessment of

 [D.H.’s] psychological functioning” and cited to the statement in the record. ECF

 No. 12-2, PageID.57.

       Defendant persuasively argues that the ALJ was permitted to continue to rely

 on Dr. Wargel’s testimony. ECF No. 23, PageID.509. The ALJ is not required to

 give controlling weight to the medical examiner’s opinion, Ms. Vichinsky. See

 Bourdo v. Commissioner of Social Security, No. 1:06-CV-862, 2008 WL 724722, at

 *3 (W.D. Mich. Mar. 17, 2008) (citing Kornecy v. Commissioner, 167 F. App’x 496,

 507–08 (6th Cir. 2006)). In the present matter, the Court cannot find that the ALJ

                                           13
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.537    Page 14 of 25




 erred in according greater weight to the opinion of Dr. Wargel than to that of Ms.

 Vichinsky.    As Dr. Wargel pointed out, Ms. Vichinsky’s conclusions were

 inconsistent with other information in the record, including a teacher report and

 previous speech and language therapy test scores. Under such circumstances, this

 Court cannot conclude that the ALJ was not entitled to accept Dr. Wargel’s opinion,

 even though he was a non-examining medical expert. See Matelski v. Comm’r of

 Soc. Sec., 149 F.3d 1183 (Table), 1998 WL 381361, at *5 (6th Cir. June 25, 1998).

              2. Significant Deficits in Adaptive Functioning

       Plaintiff also disputes the ALJ’s conclusion relative to Listing 112.05(B)(2).

 To reiterate, the second prong of 112.05 requires the ALJ to look at significant

 deficits in adaptive functioning. Plaintiff avers that D.H. has exhibited “all elements

 of [Listing 112.05], demonstrating the criteria needed for the impairment.” ECF No.

 17, PageID.457.

       The ALJ found that, even accepting the validity of the full-scale IQ score of

 60, Plaintiff did not meet or equal Listing 112.05:

       The record establishes that the claimant has a wide range of age
       appropriate functioning. The claimant reported she has a best friend
       and likes to play jump rope. (Claimant Testimony). Deqwanna
       Hughes, the claimant’s mother, testified at the hearing as a witness on
       the claimant’s behalf. Ms. Hughes reported the claimant can answer
       the phone, understand oral instructions, express her own opinions,
       perform single step instructions, and write letters. She likes to play
       outside with her brothers and cousins, run, jump, and use scissors. She
       reported that claimant has friends and makes friends easily. She has
       had a best friend for 5 years. She cooperates with her parents and other

                                           14
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.538    Page 15 of 25




       adults. She can follow class rules and ask for permission. She can
       brush her teeth, bathe on her own, and eat a snack on her own. (Witness
       Testimony, Ex. B7E). A January 2017 IEP report noted the claimant
       was cooperative and participated in class and completed assignments.
       The examiner noted the claimant was making good progress in school
       and could stay on task. (Ex. B18E/2-14).

 ECF No. 12-2, PageID.58.

       In her present Motion, Plaintiff asserts that the ALJ incorrectly relied on “age-

 appropriate functioning” when determining that there was no evidence in the record

 indicating significant deficits in adaptive functioning. ECF No. 17, PageID.456.

 Moreover, she argues that the ALJ ignored other record evidence which allegedly

 demonstrates D.H.’s significant deficits in adaptive functioning. Id. at PageID.455.

 Specifically, Plaintiff points to speech and language reevaluations; Individualized

 Education Program (“IEP”) reports; a Wide Range Achievement Test; and D.H.’s

 October 2017 examination before Ms. Vichinsky. Id. at PageID.454–55. She

 maintains that this record evidence shows limitations with (a) understanding,

 remembering, or applying information pursuant to 112.00E1, and with (c)

 concentrating, persisting, or maintaining pace, pursuant to 112.00E3.           Id. at

 PageID.454.

       Defendant correctly points out that age-appropriate functioning can be

 considered when assessing adaptive functioning. ECF No. 23, PageID.511 (citing

 20 C.F.R. Part 404, Subpart P, Appendix 1, § 112.00(H)(3)(e)(ii) (“Our conclusions

 about your adaptive functioning rest on the quality of your daily activities and

                                           15
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20           PageID.539     Page 16 of 25




 whether you do them age-appropriately.”). “Adaptative functioning” refers to how

 a claimant learns and uses “conceptual, social, and practical skills in dealing with

 common life demands.”          20 C.F.R. Part 404, Subpart P, Appendix 1, §

 112.00(H)(3)(a). In her reasoning, the ALJ cited to several “conceptual, social, and

 practical skills,” provided in the record, that demonstrate a lack of significant deficits

 in adaptive functioning. For example, the ALJ highlighted D.H.’s ability to, among

 other things, make friends, answer the phone, understand oral instructions, and write

 letters. ECF No. 12-2, PageID.57–58; see also ECF No. 12-2, PageID.111–14.

 These activities are demonstrative of D.H.’s “typical functioning at home, at school,

 and in the community[.]” See 20 C.F.R. Part 404, Subpart P, Appendix 1, §

 112.00(H)(3)(a).

       Moreover, Defendant also persuasively argues that Plaintiff’s citations to

 D.H.’s purported limitations with (a) understanding, remembering, or applying

 information pursuant to 112.00E1, and with (c) concentrating, persisting, or

 maintaining pace, pursuant to 112.00E3 do not take away from the aforementioned

 record evidence which the ALJ cited to in her decision. Indeed, the ALJ supported

 her conclusion by citing to evidence in the record, including Plaintiff’s testimony;

 Plaintiff’s written questionnaire; D.H.’s testimony; and D.H.’s IEP report, and

 relying on medical expert Dr. Wargel’s testimony. Even if substantial evidence

 suggesting otherwise, this Court may not reverse the Commissioner’s decision


                                             16
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20      PageID.540    Page 17 of 25




 merely because it disagrees or because “there exists in the record substantial

 evidence to support a different conclusion.” McClanahan v. Comm’r of Soc. Sec.,

 474 F.3d 830, 833 (6th Cir. 2006); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir.

 1986) (en banc). Here, the Court takes notice that four of Plaintiff’s citations in

 support for her argument are from Ms. Vichinsky’s report. See ECF No. 17,

 PageID.455. The Court explained in the previous section, however, that the ALJ

 was not required to give controlling weight to Ms. Vichinsky’s opinion in her

 decision. See Bourdo v. Commissioner of Social Security, No. 1:06-CV-862, 2008

 WL 724722, at *3 (W.D. Mich. Mar. 17, 2008) (citing Kornecky v. Comm’r of Soc.

 Sec., 167 F. App’x 496, 507–08 (6th Cir. 2006)).

       Accordingly, this Court finds that substantial evidence supports the ALJ’s

 findings that D.H.’s impairments do not meet or medically equal the requirements

 of Listing 112.05 (intellectual disability).

       B. The ALJ Properly Determined That Plaintiff Does Not Have an
          Impairment or Combination of Impairments That Functionally
          Equals the Listings

       Plaintiff also argues that the ALJ’s assessment of whether the D.H’s

 impairments functionally equaled an impairment in the Listings, as assessed under

 the six domains found in 20 C.F.R. § 416.926a(a), is in error. ECF No. 17,

 PageID.458. Because the ALJ found D.H. to have a marked limitation in one

 domain, “acquiring and using information,” Plaintiff must show that the ALJ’s


                                            17
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20          PageID.541    Page 18 of 25




 decision that D.H. did not suffer from at least marked limitations in any one of the

 other domains is not supported by substantial evidence, or that the ALJ’s decision

 that D.H. did not suffer from extreme limitations in even one of the six domains is

 not supported by substantial evidence. Here, Plaintiff only objects to the ALJ’s

 decision regarding two of the six domains: “acquiring and using information” and

 “attending and completing tasks.” ECF No. 17, PageID.458.

              1. Acquiring and Using Information

       The domain of “acquiring and using information” considers how well a child

 is able to acquire or learn information, and how well a child uses the information she

 has learned. 20 C.F.R. § 416.926a(g). A school-aged child like D.H. should:

       be able to learn to read, write, and do math, and discuss history and
       science. [The child] will need to use these skills in academic situations
       to demonstrate what [she] ha[s] learned; e.g., by reading about various
       subjects and producing oral and written projects, solving mathematical
       problems, taking achievement tests, doing group work, and entering
       into class discussions. [The child] will also need to use these skills in
       daily living situations at home and in the community (e.g., reading
       street signs, telling time, and making change). [The child] should be
       able to use increasingly complex language (vocabulary and grammar)
       to share information and ideas with individuals or groups, by asking
       questions and expressing [their] own ideas, and by understanding and
       responding to the opinions of others.

 20 C.F.R. § 416.926a(g)(2)(iv). 20 C.F.R. § 416.926a also provides examples of

 limited functioning in this domain, including an inability to understand words about

 “space, size, or time”; an inability to rhyme words or the sounds in words; a difficulty

 recalling important things learned in school the previous day; a difficulty solving

                                            18
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20          PageID.542    Page 19 of 25




 mathematics questions or computing arithmetic answers; and a tendency to talk in

 short, simple sentences, as well as a difficulty explaining what they mean. 20 C.F.R.

 § 416.926a(g)(3)(i)-(iv).

       The ALJ found a marked limitation in this domain. ECF No. 12-2, PageID.61.

 The ALJ analyzed this domain as follows:

       The claimant has a marked limitation in acquiring and using
       information. The claimant was found eligible for special education
       services for a speech and language impairment (Ex. B18E). Ms.
       Hughes reported the claimant can answer the phone, understand oral
       instructions, express her own opinions, perform single step instructions,
       and write letters. She can follow class rules and ask for permission.
       She can brush her teeth, bathe on her own, and eat a snack on her own.
       (Witness Testimony, Ex. B7E). A January 2017 IEP report noted the
       claimant was cooperative and participated in class and completed
       assignments. The examiner noted the claimant was making good
       progress in school and could stay on task. (Ex. B18E/2-14).

 Id. Plaintiff argues that D.H. has an “extreme” impairment in this domain. ECF No.

 17, PageID.458–59. An “extreme” limitation exists when a child’s impairment(s)

 interferes “very seriously” with the child’s ability to independently initiate, sustain,

 or complete activities.” 20 C.F.R. § 416.926a(e)(3)(i). Plaintiff explains that “[f]or

 the reasons stated in [her first argument as to Listing 112.05], relative to Subparts

 B(2)(a) and (c), D.H.’s impairments should be found to be functionally equal Listed

 Impairment 112.05.” ECF No. 17, PageID.458–59. She does not point to any

 specific errors in this section of her Motion.




                                            19
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20        PageID.543    Page 20 of 25




       The Court finds the ALJ’s assessment of this domain is supported by

 substantial evidence, as argued by Defendant. In making her findings on this

 domain, the ALJ gave significant weight to Plaintiff’s testimony. Plaintiff testified

 that D.H. could answer the phone, understand oral instructions, express her own

 opinions, perform single step instructions, and write her letters. ECF No. 12-2,

 PageID.111–14. Moreover, Plaintiff explained that D.H. could follow class rules,

 ask for permission, brush her teeth, bathe on her own, and eat a snack on her own.

 Id. at PageID.116–18.

       The ALJ also considered the fact that a January 2017 IEP noted that D.H. was

 cooperative and participated in class and completed assignments. See ECF No. 12-

 6, PageID.360. The examiner also noted that D.H. was making “good progress,

 especially in Language Arts.” Id. Moreover, the examiner highlighted that D.H.

 was able to stay on task. Id.

       The ALJ also discussed a Teacher Questionnaire from October 2017. ECF

 No. 12-2, PageID.60. The ALJ discussed this report before analyzing the specific

 domains. Id. While it is true the ALJ did not cite to the Reading and Math levels in

 this Questionnaire, the ALJ ultimately did not give significant weight to the entirety

 of the Questionnaire because the record supported greater limitations than what the

 teacher opined to. Id. “The undersigned accords little weight to [the Teacher

 Questionnaire] and the State agency psychological consultant’s assessment because


                                           20
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.544    Page 21 of 25




 the claimant would be more limited than initially determined.” Id. Nevertheless,

 the Court takes notice that D.H.’s teacher, Ms. Samara Taylor, observed D.H.’s

 independence in activities and ability to function “fine.” ECF No. 12-6, PageID.343.

 Finally, the Court denotes that Dr. Wargel opined that D.H. had a “marked”

 limitation in this domain, rather than an “extreme” limitation. See ECF No. 12-2,

 PageID.95–96. As discussed in the preceding section, the ALJ properly gave

 significant weight to Dr. Wargel’s opinion in making her conclusions.

       Based on the foregoing evidence, the Court agrees with Defendant that the

 ALJ’s finding that D.H. had a marked, but not extreme, limitation in the “acquiring

 and using information” domain was supported by substantial evidence. Because

 substantial evidence supports the ALJ’s finding, Plaintiff’s citation to other evidence

 in the record, even substantial evidence, to support the opposite conclusion is not

 sufficient for the Court to find reversible error. See Jones v. Comm'r of Soc. Sec.,

 336 F.3d 469, 477 (6th Cir. 2003) (finding that the ALJ’s decision “cannot be

 overturned if substantial evidence, or even a preponderance of the evidence supports

 the claimant’s position, so long as substantial evidence also supports the conclusion

 reached by the ALJ.”).

              2. Attending and Completing Tasks

       The domain of “attending and completing tasks” considers how well a child

 is able to focus and maintain attention, and how well a child is able to begin, carry


                                           21
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.545     Page 22 of 25




 through, and finish activities. 20 C.F.R. § 416.926a(h). A school-aged child like

 D.H. should:

       be able to focus [her] attention in a variety of situations in order to
       follow directions, remember and organize [her] school materials, and
       complete classroom and homework assignments. [The child] should be
       able to concentrate on details and not make careless mistakes in [her]
       work (beyond what would be expected in other children [her] age who
       do not have impairments). [The child] should be able to change [her]
       activities or routines without distracting [herself] or others, and stay on
       task in place when appropriate. [The child] should be able to sustain
       [her] attention well enough to participate in group sports, read by
       [herself] and complete family chores. [The child] should also be able
       to complete a transition ask (e.g., be ready for the school bus, change
       clothes after gym, change classrooms) without extra reminders and
       accommodation.

 20 C.F.R. § 416.926a(g)(2)(iv). 20 C.F.R. § 416.926a also provides examples of

 limited functioning in this domain, including being easily startled, distracted, or

 overreactive to sounds, sights, movements, or touch; being slow to focus on or fail

 to complete activities of interest; repeatedly becoming sidetracked from activities;

 easily becoming frustrated and giving up on tasks; and requiring extra supervision

 to remain engaged in an activity. 20 C.F.R. § 416.926a(h)(3)(i)-(v).

        The ALJ found that D.H. had a “less than marked limitation in attending and

 completing tasks.” ECF No. 12-2, PageID.62. The ALJ analyzed this domain as

 follows:

       The claimant has less than marked limitation in attending and
       completing tasks. The claimant reported she likes to play jump rope.
       (Claimant Testimony). Ms. Hughes reported the claimant can answer
       the phone, understand oral instructions, express her own opinions,

                                           22
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20         PageID.546    Page 23 of 25




       perform single step instructions, and write letters. She can follow class
       rules and ask for permission. She can brush her teeth, bathe on her own,
       and eat a snack on her own. (Witness Testimony, Ex. B7E). A January
       2017 IEP report noted the claimant was cooperative and participated in
       class and completed assignments. The examiner noted the claimant was
       making good progress in school and could stay on task. (Ex. B18E/2-
       14).

 Id. Plaintiff argues that this domain should have at least been a “marked limitation.”

 ECF No. 17, PageID.459. She maintains that the ALJ lacked substantial evidence

 for finding otherwise. Id. Similar to her arguments for the domain of “acquiring

 and using information,” Plaintiff does not point to any specific errors in this section

 of her Motion as it relates to the instant domain.

       The Court finds the ALJ’s assessment of this domain is also supported by

 substantial evidence, as argued by Defendant. The ALJ cites to D.H.’s testimony,

 as well as Plaintiff’s testimony as to D.H.’s ability to perform and understand

 instructions, ability to follow class rules, and capacity to perform life skills

 individually. Moreover, the ALJ took notice of the January 2017 IEP Report. This

 report, as explained above, noted that D.H. was cooperative and participated in class

 and completed assignments. See ECF No. 12-6, PageID.360. Specifically, the

 examiner explained that D.H. is “cooperative, she participates in class and complete

 assignments.” Id. at PageID.361. The examiner also highlighted that D.H. was able

 to stay on task. Id. The Court finds that the examiner’s determinations that D.H. is

 “cooperative,” capable of completing assignments, and able to “stay on task” are


                                           23
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20        PageID.547    Page 24 of 25




 especially illuminating for this domain, which specifically looks to a child’s ability

 to focus and remain on task. See 20 C.F.R. § 416.926a(h)(3)(i)-(v). Moreover, the

 Court takes notice that the ALJ relied on Dr. Wargel’s opinion that D.H. had a “less

 than marked” limitation in this domain. ECF No. 12-2, PageID.60 (citing ECF No.

 12-2, PageID.96). The ALJ properly assigned weight to Dr. Wargel’s opinion as it

 was consistent with the foregoing substantial evidence. See Bailey ex rel. J.L.M. v.

 Comm’r of Soc. Sec., No. 12-cv-13159, 2013 WL 2295734, at *11 (E.D. Mich. May

 24, 2013).

       Based on the foregoing evidence, the Court agrees with Defendant that the

 ALJ’s conclusion that D.H. had a less than marked limitation in the domain of

 “attending and completing tasks” was supported by substantial evidence. In sum,

 substantial evidence supports the ALJ’s finding that D.H.’s impairments did not

 meet or medically equal any listings. Moreover, substantial evidence supports the

 ALJ’s finding that D.H.’s impairments did not functionally equal any Listing.

    IV.   CONCLUSION

       For the reasons discussed herein, the Court will DENY Plaintiff’s motion

 [#17], GRANT Defendant’s motion [#23], and AFFIRM the ALJ’s decision.

       IT IS SO ORDERED.
                                        s/Gershwin A. Drain_________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

 Dated: August 25, 2020

                                           24
Case 2:18-cv-14045-GAD-EAS ECF No. 25 filed 08/25/20    PageID.548    Page 25 of 25




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 25, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        25
